DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa (US 2015/0309376) in view of Nakamura (US 2009/0122242) and Kimura et al. (US 2016/0363797).
	As to claim 1, Hirosawa discloses in figure 5: a display device comprising a pixel, wherein the pixel comprises a plurality of subpixels, wherein each of the subpixels comprises a display region AP, wherein the display device comprises, a first common 
	Hirosawa does not disclose that a thickness of the liquid crystal layer is greater than or equal to 1.5 µm and less than or equal to 3 µm.  Nakamura teaches in paragraph [0250], providing a liquid crystal layer having a thickness of 2.0 to 3.0 µm in order to obtain a high response speed and a high contrast ratio.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirosawa by providing a liquid crystal layer having a thickness of 2.0 to 3.0 µm in order to obtain a high response speed and a high contrast ratio as taught by Nakamura.
Hirosawa does not disclose that the distance between the openings of two adjacent subpixels is greater than or equal to 1.2 times the thickness of the liquid crystal layer (1.2d) and less than or equal to 2.4 times the thickness of the liquid crystal layer (2.4d).  Kimura teaches in paragraph [0007] that in a high definition display device having 300 ppi or more, the black matrix needs to have a line width of 4 µm or less.  The line width of the black matrix is equivalent to the distance between the openings of two adjacent subpixels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hirosawa such that the distance between the openings of two adjacent subpixels is 4 µm or less in 
	As to claim 2, Hirosawa in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hirosawa further discloses in paragraph [0036] that the first common electrode CE2 is electrically connected to the second common electrode CE3
	As to claim 3, Hirosawa in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose that the liquid crystal has a negative dielectric anisotropy.  However, liquid crystal having a negative dielectric anisotropy was a conventional material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hirosawa by providing liquid crystal having negative dielectric anisotropy because conventional materials were known to be cost effective and reliable.
As to claim 7, Hirosawa in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hirosawa further discloses in figure 1 and paragraph [0019], a gate driver GD, a source driver SD, and a driver IC 2, each of which is an integrated circuit.
As to claim 8, Hirosawa in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 7.  Hirosawa further discloses in figure 5, a module comprising a liquid crystal display panel LPN and a 
As to claim 9, Hirosawa in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hirosawa further discloses in figure 5 that the first common electrode CE2 includes an opening in the display region of the subpixel, wherein in a cross-sectional view of the display device, the opening in the second common electrode CE3 overlaps with the opening in the first common electrode CE2.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa (US 2015/0309376) in view of Nakamura (US 2009/0122242) and Kimura et al. (US 2016/0363797) as applied to claim 1 above, and further in view of Xiong (US 2016/0178971).
Hirosawa in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hirosawa further discloses in figure 1, a transistor SW, wherein the pixel electrode PE is electrically connected to the transistor.  Hirosawa further discloses in paragraph [0021] that the transistor SW includes a semiconductor layer.  Hirosawa does not disclose that the semiconductor layer includes an oxide semiconductor in a channel formation region that includes .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa (US 2015/0309376) in view of Nakamura (US 2009/0122242) and Kimura et al. (US 2016/0363797) as applied to claim 1 above, and further in view of Fujita (US 2007/0225096).
	Matsushima in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hirosawa further discloses in figure 1, scan lines G1-Gn and signal lines S1-Sm, wherein a direction in which the scan lines extend intersects with a direction in which the signal lines extend.  Hirosawa does not disclose that the plurality of subpixels exhibiting the same color are aligned in a direction intersecting with the direction in which the signal line extends.  However, this was a common and conventional arrangement as evidenced by Fujita in figure 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hirosawa so that the plurality of subpixels exhibiting the same color are aligned in a direction intersecting with the direction in .
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display device comprising the combination required by claim 10, wherein in a cross-sectional view of the display device, the width of the opening in the second common electrode is greater than a width of the opening in the first common electrode.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display device comprising the combination required by claim 11, wherein in a cross-sectional view of the display device, the width of the opening in the second common electrode is smaller than a width of the opening in the first common electrode.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based on applying the previously cited prior art of Hirosawa (US 2015/0309376) as the primary reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                 

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871